Citation Nr: 1436271	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-35 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to June 24, 2010, and 50 percent disabling thereafter.

2.  Whether the Veteran is competent for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that continued the 30 percent rating for PTSD.  

A July 2013 rating decision granted an increased 50 percent rating for PTSD effective June 24, 2010.

A February 2014 rating decision found that the Veteran was incompetent for purposes of VA compensation benefits.  Although it appears the RO has determined that a notice of disagreement has been filed, there is no document in the paper or electronic record before the Board that reflects actual disagreement with the decision.  The issue is listed on the cover page solely to permit remand to clarify whether a notice of disagreement has actually been filed and for any action subsequently warranted pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is of record.   

The issues of entitlement to an evaluation in excess of 50 percent for PTSD from June 24, 2010 and whether the Veteran is competent for VA compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

During the period of the claim prior to June 24, 2010, the Veteran's service-connected PTSD was productive of, at most, occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

From May 2, 2007 through June 23, 2010, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, the RO provided the compliant VCAA notice by letter dated in July 2007. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, post service treatment records, and VA examination reports.  All known and available records relevant to the issue being decided have been obtained and associated with the appellant's claims file; the appellant has not contended otherwise.  

The Veteran was afforded a hearing before a VLJ in June 2014, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran and his wife testified as to the Veteran's symptomatology and treatment history.  Neither the Veteran nor his representative  has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence available but not yet received.  Therefore, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding   the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD was granted by a 2001 rating decision.  On May 2, 2007, the Veteran requested an increased rating for his service-connected PTSD.  In a July 2013 rating decision, an increased 50 percent rating was granted effective June 24, 2010.

The Veteran contends that his PTSD symptomatology is severe and entitles him to higher ratings than he is currently assigned.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In a June 2007 VA psychiatric consultation, the Veteran complained of forgetfulness, intrusive thoughts, impaired concentration, impaired sleep, anger, irritability, hypervigilance, and memory loss.  He denied suicidal ideation, homicidal ideation, delusions, and hallucinations his thought processes were linear.  His mood was depressed with an appropriate affect.  His insight and judgment were fair.  Examination noted that the Veteran was well groomed, calm, and cooperative.      His speech was normal.  A GAF score of 60 was assigned.  

A VA examination was conducted in August 2007.  The VA examiner noted that the Veteran is currently treated with psychiatric medication with fair response and no reported side effects.  The Veteran reported that he attends church and enjoyed farming a small vegetable garden.  He denied any suicide attempts, history of assault, drug use, or alcohol problems.  The Veteran arrived at the examination casually dressed in disheveled clothes.  His speech was unremarkable and he was cooperative.  His affect was constricted and his mood was dysphoric.  The Veteran displayed a short attention span.  He was oriented to time, person, and place.  Thought process was unremarkable.  He was preoccupied with one or two topics.  No delusions were noted.  Judgment was good.  Insight was fair.  The Veteran reported he slept about 6 hours a night causing problems concentrating during the day.  

The Veteran denied hallucinations and displayed no inappropriate, obsessive, or ritualistic behavior.  He said he has problems with anger but has not hit anyone and that he felt remorse for the anger afterwards.  The examiner stated he was able to maintain minimum hygiene.  The Veteran did not require any assistance with the activities of daily living.  The Veteran stated he avoids crowds and has a low motivation for many activities.  His remote and recent memory were normal but his immediate memory was mildly impaired.  The examiner noted that the Veteran was not working because he had difficulty concentrating on the job.  The examiner noted the Veteran's reports that he was not motivated at times for grooming and has been irritable at home, and avoided other people and social activities.  The examiner diagnosed PTSD with depressive disorder.  The examiner stated that the Veteran's psychiatric condition was not likely to improve in the near future.  The examiner also noted that he appeared to have some cognitive deficits, but it is not clear that these are caused by PTSD.  The examiner stated that psychometric testing showed that the Veteran's PTSD symptomatology was moderate to severe and that the Veteran's PTSD symptomatology caused reduced reliability and productivity.  The examiner also stated the Veteran's PTSD symptomatology did not result in deficiencies in most areas or total occupational or social impairment.  

In a March 2008 VA psychiatric outpatient note, the Veteran reported intrusive memories, depressed mood and exaggerated startle response.  He denied suicidal ideation, homicidal ideation, or psychosis.  

On January 30, 2009, the Veteran presented at a VA emergency room complaining of suicidal ideation and worsening psychiatric symptoms.  He noted that the medication does not take away these thoughts.  The Veteran was hospitalized at     the VA facility from January 30 to February 2, 2009.  In a January 30, 2009 VA psychiatric consultation, the Veteran reported worsening psychiatric symptoms.  He reported suicidal ideation, paranoia, hearing voices, depression, and forgetfulness.  He stated that the medication was not effective.  Examination revealed he was    fairly groomed with adequate hygiene.  His mood was euthymic and his affect was congruent with his mood.  His speech was normal.  He was socially detached.  His insight and judgment were impaired.  A GAF score of 45 was assigned.  On February 1, 2009, the Veteran asked to be discharged because he had to serve on jury duty.  He said his thinking improved with the medication.  A GAF score of 55 was assigned on discharge.  He requested, and was provided, intensive PTSD outpatient treatment, including counseling and group PTSD therapy following discharge.  In fact, he attended VA group PTSD therapy continuously to February 2011.  

In a February 2009 VA psychiatric outpatient note, the Veteran reported he stated that he still had intrusive thoughts, irritability and social isolation.  A GAF score of 55 was assigned.

A VA examination was conducted in February 2010.  The Veteran stated that his symptomatology has increased in frequency, severity and duration since his last VA compensation examination.  He complained of nightmares and flashbacks about four to five times per week.  He also complained of frequent nervousness, depression, and irritability.  He reported poor concentration, short temper, anger, trouble sleeping every now and then.  The Veteran reported that he has severe impairment in his social and industrial adaptability and was unable to work due to his PTSD.  On examination it was noted that the Veteran's speech was coherent and relevant.  He reported that he tended to isolate himself frequently.  The Veteran was hyper alert with an exaggerated startle response at times.  His mood was nervous and depressed.  His affect was constricted.  He denied suicidal ideation, homicidal ideation, or hallucinations.  The Veteran reported he was able to perform his activities of daily living.  A GAF score of 48 to 50 was assigned.  The examiner noted that the Veteran had severe impairment in his social and occupational adaptability and was unable to work due to his PTSD symptomatology.  

The Veteran attended VA group therapy sessions in April 2010.  He denied suicidal or homicidal ideation and claimed that psychiatric medication helped him.  A GAF score of 55 was assigned.  

In a statement from the Veteran's former employer received in June 2010, it was noted that the Veteran worked at the company from November 1971 to June 2007.  The reason for his no longer working at the company was to take retirement, and he was eligible for his pension the same day he retired.  

A VA PTSD examination was conducted on June 24, 2010.  The examiner noted that the Veteran just had a VA PTSD examination in February 2010 so this examination would concentrate on the past three or four months, and the Veteran's claim that he was unemployable due to his PTSD.  The Veteran stated that he enjoyed working in his shed.  He enjoyed gardening with his wife.  The two of them enjoyed dining out occasionally and he recently had dinner out with his son.  The Veteran was polite and cooperative.  His eye contact was good, and he was alert.  He was oriented  times 4.  His affect was appropriate, and his mood was within normal limits.  His immediate, short and long term memory were intact.  His concentration was good.  There was no suicidal or homicidal ideation.  A GAF score of 58 was assigned.  The examiner noted that the Veteran was fully retired having worked for 36 years with the same company and took full retirement in May 2007.  The examiner stated that, based on examination and current functioning, the Veteran's PTSD symptoms would not preclude maintaining gainful employment.  

A VA treatment note with addendum dated in October 2010 is of record.  The Veteran reported increasing problems with recurrent dreams, intrusive thoughts, hypervigilance and some paranoia.  He felt nervous and depressed.  He denied suicidal or homicidal ideation and claimed that psychiatric medication helped him.  A GAF of 55 was assigned.  

For the period of the claim prior to June 24, 2010, the Board finds that the symptomatology associated with the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity as noted by the August 2007 VA examiner.  Therefore, entitlement to an increased, 50 percent rating from May 2, 2007 through June 23, 2010 is warranted.  

However, a higher rating is not warranted during this period.  The August 2007 examiner specifically found that the Veteran's PTSD did not result in deficiencies in most areas.  The Board notes the Veteran was hospitalized for suicidal ideation in January 2009, however such ideation subsided within two days and the Veteran was discharged with a GAF score of 55.  Subsequent treatment records close in time to that hospitalization revealed no complaints of suicidal ideation.  While the February 2010 examiner stated the Veteran demonstrated severe PTSD symptomatology with nervousness, depression, irritability, short temper and feelings of isolation, resulting in severe social and industrial adaptability and that he is unable to work because of his PTSD symptoms.  However, mental status examination showed no impairment  in speech or thought processes, there was no suicidal or homicidal ideation, his orientation and memory were preserved and his insight and judgment were intact.  He was also noted to be able to do activities of daily living.  

The Board notes the 2010 examiner's conclusions are directly contradicted by the report of the June 2010 VA examiner made only four months later that the Veteran enjoyed gardening and spent time with his family.  The June 2010 examiner also noted that the Veteran worked for 36 years with the same company and only quit to take full retirement.  Considering the actual symptoms noted on the mental status examination in February 2010, the findings on the June 2010 examination, and notes from the Veteran's group therapy that he was doing well and actively participating, the Board assigns less weight to the February 2010 VA examination report.  Indeed, in April 2010 he was assigned a GAF score of 55, suggesting only moderate symptoms.  

The Board further notes that the Veteran has complained of serious PTSD symptoms, including at times suicidal ideation.  However, all of the GAF scores assigned during the appeal period, which range from 45 to 60, are higher than GAF scores of 40 or less which reflects major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

Here, neither the GAF scores assigned nor the symptoms found on examination or during treatment reflect impairment in most areas at any point in time.  The Board has considered the Veteran's and his wife's statements concerning the severity of   his symptomatology, but concludes that the findings on examination and during treatment to be of greater probative value than the lay allegations of the Veteran and his wife.  

In summary, while the Board concludes that the evidence supports a 50 percent rating for the period of the claim prior to June 24, 2010, the preponderance of the evidence does not more nearly approximate the criteria for a 70 percent disability rating for PTSD at any time during this period.  


The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Vazquez-Claudio v. Shinseki, supra.  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current 50 percent schedular rating.  The rating criteria explicitly contemplate occupational impairment, and there is no indication of any exceptional or unusual disability picture.  Indeed, the rating criteria specifically contemplate the impact of his disability on employment.  Although      the Veteran was hospitalized for a few days on one occasion, frequent periods of hospitalization have not occurred.  Accordingly, the rating criteria are adequate to evaluate the Veteran's service-connected PTSD throughout the appeal period in question, and referral for consideration of extraschedular rating is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the RO explicitly adjudicated a claim for TDIU relevant to the period in question, and denied entitlement to that benefit in an October 2010 rating decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").  The Veteran did not appeal that decision.  Thus, no further action pursuant to Rice is necessary concerning the period addressed in this decision. 

In reaching the conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than already assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

From May 2, 2007 through June 23, 2010, a disability rating of 50 percent, but no higher for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

The Board finds that additional development is needed prior to adjudicating the claim for a rating in excess of 50 percent for PTSD from June 24, 2010.  

In this regard, the Board notes that the last treatment VA records in the claims file are dated in November 2011.  Updated VA treatment records should be obtained.

In a February 2014 rating decision, the RO determined that the Veteran was incompetent for purposes of VA compensation benefits.  In an April 28, 2014      letter, contained in the Veteran's electronic Virtual VA folder, the RO informed the Veteran that his notice of disagreement to the February 2014 rating decision finding that he was incompetent for purposes of VA compensation benefits was received.  It appears the RO may have interpreted the Veteran's request for relief of the Brady Act as a notice of disagreement (NOD).  The Board notes the Veteran was specifically advised in a March 2014 letter that he could "apply to VA for relief of firearms prohibitions imposed by the law by submitting your request to the address at the top of this letter on the enclosed VA Form 21-4138, Statement in Support of Claim."  The Veteran did just that on a VA Form 21-4138 dated in April 2014.  

The Board can find no other document in the record that could be construed as an NOD with the March 2014 decision.  On remand, the AOJ should associate with the claims file any NOD on incompetency contained in a temporary file, or should clarify with the Veteran whether the April 2014 VA Form 21-4138 is intended to be an NOD.  If the Veteran intends to appeal the finding of incompetency, then an SOC should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued any SOC deemed necessary, the claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following actions:

1.  If a document clearly reflecting a notice of disagreement with the finding of incompetency on       the March 2014 rating decision exists, such document must be associated with the paper or electronic claims file.  Otherwise, contact the claimant and ask whether his April 2014 request for relief from the Brady Bill was intended as a notice of disagreement with the March 2014 rating decision finding him incompetent.  If it is determined the Veteran did intend to appeal the March 2014 rating decision finding him incompetent, the AOJ must issue a statement of the case.  The issue should only be returned to the Board if a timely substantive appeal is filed.   

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him       for his PTSD since March 2011.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since November 2011.  If any requested records are not available, the Veteran should be notified of such.   

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the claim for a rating in excess of 50 percent for PTSD since June 24, 2010.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The he law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


